Order, Supreme Court, New York County (Michael J. Dontzin, J.), entered on August 18, 1988, which granted plaintiffs’ motion for renewal and, upon renewal, granted plaintiffs leave to serve a late CPLR 3406 notice of medical malpractice action and denied defendants’ cross motion to dismiss the complaint, unanimously affirmed, without costs.
Pursuant to CPLR 3406, a notice of malpractice action must be filed not more than 60 days after issue is joined. Filing time may be extended upon motion for good cause shown (Tewari v Tsoutsouras, 75 NY2d 1). In conjunction with his motion papers, plaintiff filed copies of verified pleadings and a bill of particulars plus exhibits, including numerous authorizations and an attorney’s certificate of merit. Contrary to defendants’ assertions, the court did not abuse its discretion in finding that plaintiffs offered a reasonable excuse for delay and that the exhibits and certificate of merit, appended to the motion papers, demonstrated a meritorious claim sufficient to grant the motion. Public policy favors disposition of cases on their merits (Wilenski v Auricchio Monuments, 102 AD2d 824). Concur—Kupferman, J. P., Sullivan, Milonas, Rosenberger and Wallach, JJ.